Citation Nr: 0412942	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for chronic otitis externa, 
bilateral, claimed as a fungal infection of the ears.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from December 1948 to December 1949, and from 
September 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied service connection for 
a fungal infection of the ears.  The claimant filed a timely 
Notice of Disagreement.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
November 21, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate claims for service connection and to assist them 
in obtaining all such evidence.  That letter also informed 
the claimant and his representative which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on February 4, 2002, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection, the decision reached, and 
the reasons and bases for that decision.  That Statement of 
the Case also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has been 
provided VA audiology examinations in August 2001 and in 
November 2001.  The claimant has further been afforded a 
hearing in October 2003 before the undersigned traveling 
Veterans Law Judge of the Board of Veterans' Appeals sitting 
at Hartford, Connecticut.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service medical records show that he was 
treated for bilateral otitis externa while on active duty in 
July and August 1951.  

3.  The claimant has submitted competent medical evidence 
which links and relates his current bilateral otitis externa 
to that shown during his period of active service.

CONCLUSION OF LAW

Bilateral otitis externa was incurred during wartime service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2000), 38 C.F.R. 
§§ 3.102, 3.303(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Marine Corps from December 1948 to December 1949, and 
from September 1950 to April 1952.  His DD Form 214 from his 
first period of active service shows that his military 
occupational specialty (MOS) was Aircraft Radar Repairman, 
and that he was separated at Cherry Point Marine Corps Air 
Station, North Carolina, while his DD Form 214 from his 
second period of active service shows that he was a Radar 
Equipment Foreman and that he was separated at Cherry Point 
Marine Corps Air Station, North Carolina.  

The record shows that the claimant's application for service 
connection for bilateral hearing loss (VA Form 21-526) was 
received at the RO in January 1978.  There was no mention of 
a fungal infection of the ears.  In that application, he 
reported postservice treatment for hearing loss in May 1970, 
approximately 18 years after final service separation.  

The claimant's service medical records show that his service 
entrance examination, conducted in December 1948, disclosed 
that his hearing acuity was 15/15, bilaterally, and his ears 
were found to be normal, bilaterally.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of hearing loss or a fungal infection of the ears 
during his first period of active service.  His service 
separation examination, conducted in December 1949, showed 
that his hearing acuity was 15/15, bilaterally, and his ears 
were found to be normal, bilaterally.  His service entrance 
examination, conducted in December 1950, showed that his 
hearing acuity was 15/15, bilaterally, while examination of 
his ears revealed that his external auditory canals and 
tympanic membranes were normal.  His service medical records 
show that he was seen in July 1951 for complaints of a sore 
ear, and was found to have otitis externa, bilaterally.  He 
was again seen in August 1951 for complaints of a sore right 
ear, diagnosed on one occasion as an ear infection.  No 
further complaint, treatment, findings or diagnosis of ear 
problems were shown during his remaining period of active 
service.  His service separation examination, conducted in 
March 1952, disclosed that his hearing acuity was 15/15, 
bilaterally, for the whispered and spoken voice, and clinical 
evaluation of his ears was normal.  

A report of VA examination of the claimant's ears, conducted 
in April 1978, disclosed no clinical findings of a fungal 
infection of the ears, while a report of VA audiometric 
examination revealed a high frequency hearing loss on the 
left, consistent with a history of noise exposure, with 
normal hearing acuity on the right.  

A rating decision of June 1978 denied service connection for 
high frequency hearing loss, left ear.  The claimant was 
notified of that decision and of his right to appeal by RO 
letter of July 13, 1978, but failed to initiate an appeal and 
that decision became final after one year.  

In a November 1991 letter to the RO, the claimant stated that 
he had trouble with his ears while stationed at the Marine 
Corps Air Station, Cherry Point, North Carolina; that he went 
to the Aid Station and was treated with drops in the ears; 
that the drops were to get rid of a fungal infection of the 
ears; that he recently had a hearing evaluation which showed 
high frequency hearing loss; and that he wanted to reopen his 
claim for service connection for bilateral hearing loss.  The 
claimant was notified by RO letter of December 3, 1991, that 
his appeal was not received within one year of notification 
to him that his claim for service connection for left ear 
hearing loss had been denied; and that new and material 
evidence was required to reopen that claim.  

In September 2001, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he expressed a 
desire to reopen his claim for service connection for hearing 
loss, alleging that he served on the flight line while in the 
military.  He submitted a photocopy of a service medical 
record showing treatment in July and August 1951 for 
complaints of a sore ear, with findings of otitis externa, 
bilaterally.  He also submitted a report of VA audiology 
consultation in August 2001 showing that he complained of 
hearing difficulties since noise exposure during military 
service, but denied any history of tinnitus, otalgia, 
otorrhea, or vertigo.  He further reported a history of ear 
fungus during active service.  There were no current clinical 
findings of ear fungus or otitis externa.  The assessment was 
mild to profound bilateral sensorineural hearing loss.  The 
claimant was again notified by RO letter of October 19, 2001, 
that his claim for service connection for hearing loss was 
denied by rating decision of June 19, 1978; that his appeal 
was not received within one year of notification to him of 
that denial; and that new and material evidence was required 
to reopen that claim.  The claimant filed a timely Notice of 
Disagreement, and was again notified that new and material 
evidence was needed to reopen that claim.  

The claimant submitted an article titled "Hearing and 
Hearing Loss" and "Noise-Induced Hearing Loss" from the 
National Institute on Deafness and Other Communication 
Disorders, National Institute of Health, as well as a 
duplicate copy of the VA audiology consultation in August 
2001.  None of that material addressed ear fungus or otitis 
externa.

The claimant submitted a report of private audiometric 
testing, dated in August 1997, which showed a sloping hearing 
loss, bilaterally, with no clinical findings of ear fungus or 
otitis externa.  The claimant submitted a July 1998 audiogram 
from Ahlbin Center for Rehabilitation Medicine which showed a 
sloping hearing loss, bilaterally, with no clinical findings 
of ear fungus or otitis externa.  

The claimant submitted a November 2001 letter from Dr. E. M. 
Lane, a private otolaryngologist, who stated that the 
claimant had a history of noise-induced hearing loss dating 
back to the Korean War; that he consulted a physician in the 
military and was told that there was no treatment for hearing 
loss; that he had seen the claimant in 1988 for complaints of 
persistent tinnitus and vertigo; that although the vertigo 
has since abated, the claimant continues to have persistent 
tinnitus and hearing loss; and that it is reasonable to 
believe that the claimant's hearing loss is secondary to 
noise exposure during his service in the Korean War.  

A report of VA audiometric examination, conducted in November 
2001, cited the examiner's review of the claims folder, 
including the service medical records, and noted that the 
claimant alleged that he had experienced hearing loss since 
being treated for a fungal infection in 1952 while in the 
military.  The VA audiologist indicated that there were no 
current complaints of tinnitus, or other otologic or 
vestibular problems, and that occupational noise exposure was 
not indicated.  The historical record showed that hearing 
tests results on three occasions (December 1948, December 
1949, and September 1950) were 15/15, bilaterally, while in 
March 1952, his hearing was 15/15, bilaterally, for the 
whispered and spoken voice.  The findings on VA audiometric 
examination in April 1978, by private audiometric testing in 
August 1997, by Ahlbin Center for Rehabilitation Medicine in 
July 1998, and a VA audiology consultation in August 2001, 
each showed a mild to severe sensorineural hearing loss.  

The November 2001 VA audiology report showed that immittance 
testing indicated normal type tympanograms, bilaterally, 
while acoustic reflexes could not be evaluated due to 
inability to maintain a proper hermatic seal.  There were no 
current clinical finding of ear fungus or otitis externa.  
The diagnosis was mild to severe sensorineural hearing loss 
on the right, while hearing was within normal limits at 250 
Hertz followed by a mild to profound sensorineural hearing 
loss on the left; and no report of tinnitus.  The VA 
audiologist indicated that it was at least as likely as not 
that the claimant's hearing loss is a result of his military 
service, as there is no formal audiometric evidence to 
indicate otherwise.  

A rating decision of December 2001 granted service connection 
for bilateral hearing loss, evaluated as noncompensably 
disabling, effective September 18, 2001.  The claimant was 
notified of that decision and of his right to appeal by RO 
letter of December 17, 2001.  He filed a timely Notice of 
Disagreement taking issue with the assigned evaluation for 
his service-connected bilateral hearing loss, noting that he 
had been treated for otitis externa while on active duty.  He 
further submitted a November 2001 letter from Dr. M.P.C., a 
private physician, who indicated that he had treated the 
claimant for over three years; that the claimant felt that he 
had a service-connected permanent neurosensory hearing loss; 
that the claimant reported being on the flight line in Korea 
servicing aircraft and jet engines; and that most likely his 
hearing loss is from that occupation.  The reporting 
physician did not indicate that he is an audiologist or that 
he conducted any hearing tests on the claimant.

A Statement of the Case was provided the claimant on March 
2002 addressing the issue of an increased (compensable) 
evaluation for service-connected bilateral hearing loss.  
While that appeal was pending, a rating decision of March 
2002 determined that the prior rating decision of December 
2001 was clearly and unmistakably in error as to the 
effective date and the evaluation assigned in that prior 
rating action.  The rating decision of March 2002 assigned an 
increased rating of 10 percent for service-connected 
bilateral hearing loss, effective August 21, 2001.  

The claimant was notified of that decision by RO letter of 
March 8, 2002, and was asked to state whether that action 
satisfied his appeal.  In his response, the claimant 
indicated that such satisfied his appeal as to the evaluation 
and effective date of the grant of service connection for 
bilateral hearing loss, but not his claim for service 
connection for otitis externa.

A rating decision of March 2002 denied service connection for 
a fungal infection of the ears.  The claimant was notified of 
that decision and of his right to appeal by RO letter of 
March 26, 2002.  He filed a timely Notice of Disagreement 
taking issue with the denial of service connection for a 
fungal infection of the ears.

In support of his claim, the claimant submitted an April 2002 
letter from Dr. E. M. Lane, a private otolaryngologist, who 
stated that the claimant had a history of progressive 
neurosensory hearing loss and tinnitus since his service in 
the Korean War; that currently he has otitis externa which 
had been relatively dormant over the past decade; and that 
upon recently being fitted with hearing aids at the VA 
Medical Center, his otitis externa had returned.  The 
corresponding otolaryngologist expressed the opinion that the 
otitis externa is a longstanding problem which dates back to 
the claimant's service in the United States military.  

With that letter, the claimant wrote that he was using a 
hydrocortisone cream in his ears to control flare-ups of 
otitis externa, and that his otolaryngologist believes that 
ongoing treatment will keep the virus dormant.  

On September 17, 2002, the claimant was provided a Decision 
Review Officer (DRO) election letter, and asked to chose 
review of his claim by an RO Decision Review Officer, or to 
elect the traditional appeals process.  He subsequently 
elected the DRO review.

In a Statement in Support of Claim (VA Form 21-4138), 
received on October 2, 2002, the claimant requested a 
reevaluation of his chronic otitis externa, which he 
described as beginning in military service, and stated that 
he is still being treated for flare-ups of this condition.  
With that document, the claimant submitted a duplicate copy 
of the August 2002 letter from Dr. E. M. Lane, who stated 
that since his military service during the Korean War, the 
claimant had been plagued by a progressive neurosensory 
hearing loss, tinnitus, and otitis externa; that the otitis 
externa had been relatively dormant these many years, but 
after a recent fitting for hearing aids at the VAMC, West 
Haven, the otitis externa had flared.  He further indicated 
that the claimant's otitis externa was not curable, although 
it is treated when it recurs; that the claimant will have 
otitis externa for the rest of his life; that the frequency 
of those recurrences is not predictable, although certainly 
the recent fitting for hearing aids seems to have 
precipitated the most recent outbreak; and that when the 
claimant is healthy, the ear canal looks fine, but that does 
not mean that he will not get a flare-up at a future date.  
The corresponding otolaryngologist indicated that it was his 
impression that the claimant's ear disease, including his 
otitis externa, is related to his military service, and that 
such belief is supported by service medical records showing 
treatment for his ear disease while on active duty in Korea 
in 1951.  

A Statement of the Case was provided the claimant and his 
representative on February 4, 2003, addressing the issue of 
service connection for a fungal infection of the ears.  

In March 2003, the claimant submitted a duplicate copy of the 
August 2002 letter from Dr. E. M. Lane, together with a 
December 31, 2002, letter from J.S., a private audiologist.  
In that letter, the private audiologist asserted that the 
claimant had been under the care of Dr. E. M. Lane for 
bilateral otitis externa; that since November [2002], he has 
had an extended bout, reportedly worse in the left ear; that 
the claimant has indicated that while having the left ear 
canal cleaned, a pea sized hard ball of foreign matter was 
removed; and that the claimant thinks that, following a round 
of antibiotics, his ears are finally clearing up again, but 
feels like his left ear is blocked or swollen.  It was noted 
that the claimant reported a negative history of tinnitus or 
dizziness; that he had been fitted with Phonak in-the-ear 
hearing aids in 1998; and that a recent audiological 
evaluation in Dr. E. M. Lane's office showed a bilateral mild 
sloping to severe sensorineural hearing loss with reduced 
speech discrimination, worse in the left ear.  The 
corresponding audiologist reported that auditory evoked 
responses (ABR) were interpreted as consistent with a 
cochlear hearing loss, based upon prolonged absolute 
latencies for Waves I, III, and V with normal interwave 
intervals in both ears, no significant interaural latency 
differences, and a normal shift of Wave V latency with 
increased stimulus repetition rate.  The corresponding 
audiologist indicated that this was a normal ABR, giving no 
indication of retrocochlear pathology.  

The claimant submitted his Substantive Appeal (VA Form 9) in 
April 2003, requesting a hearing at the RO before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  He was 
notified of the time, date and place of that hearing by RO 
letter of October 4, 2003.

The claimant appeared and offered testimony in support of his 
claim at a hearing held at the RO in October 2003 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant called attention to service medical 
records showing a fungal infection of the ears (bilateral 
otitis externa) while on active duty, and described the 
symptoms of otitis externa when active while noting that 
there were no symptoms when dormant.  He testified that he 
was given Indocin for treatment of gout by a physician at 
George Mason University about 20 years previously, who 
indicated to him that such medication would also work for his 
ears; that he began taking Indocin whenever he started 
getting an attack of otitis externa; that Dr. E. M. Lane had 
given him a Cortisone cream to prevent flare-ups of otitis 
externa; and that he had experienced flare-ups of otitis 
externa 3 or 4 times yearly since the 1950's.  A transcript 
of the testimony is of record.

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2003).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
or reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and show that the claimant was 
treated for bilateral otitis externa while on active duty in 
July and August 1951.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such evidence is not competent, it cannot be 
probative.  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence includes reports from the 
claimant's private otolaryngologist showing that the claimant 
is being treated on an ongoing basis for bilateral otitis 
externa.  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Self 
interest may effect the credibility of testimony, although 
not the competency to testify.  Cartwright v. Derwinski,  2 
Vet. App. 24, 25 (1991)  An appellant's sworn statement, 
then, unless specifically found incredible or sufficiently 
rebutted, may serve to place the evidence in equipoise.  The 
VA may not ignore the appellant's sworn testimony simply 
because he is an interested party.  Smith, id., at 147, 148;  
Cartwright, id., at 24, 25.  Credibility is a factual 
determination going to the probative value of the evidence, 
and is made after the evidence is admitted.  Layno v. Brown,  
6 Vet. App. 465, 469-70 (1994).  ]

In the instant appeal, the service medical records 
demonstrate the clinical presence of bilateral otitis externa 
during the claimant's active service; the claimant has 
offered sworn testimony that he has experienced flare-ups of 
bilateral otitis externa since the onset of this condition in 
1951; and competent medical evidence has been submitted which 
establishes an etiological relationship between the 
claimant's inservice otitis externa and that currently shown.  
As noted above, the Court has held that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for bilateral 
otitis externa is warranted.  Accordingly, service connection 
for bilateral otitis externa is granted.  


ORDER

Service connection for bilateral otitis externa is granted.  



________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



